Citation Nr: 1107010	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  09-06 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUE

Entitlement to a rating in excess of 20 percent for a jaw 
disability.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel






INTRODUCTION

The Veteran had active military service from January 2001to 
January 2005.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a June 2007 rating decision. 

The Court of Appeals for Veterans Claims (CAVC) has recently held 
that a request for a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU), 
whether expressly raised by a claimant or reasonably raised by 
the record, is an attempt to obtain an appropriate rating for 
disability or disabilities, and is part of a claim for increased 
compensation. There must be cogent evidence of unemployability in 
the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), 
citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).

In the instant case, the holding of Rice is inapplicable since 
the evidence of record shows that the Veteran is currently 
working.  Further, the Veteran has not alleged that she has been 
rendered unemployable because of her service-connected jaw 
disability.  As such, consideration of TDIU is not deemed 
warranted.


FINDINGS OF FACT

1.  The Veteran's temporomandibular articulation is limited to 
24mm.

2.  There is no loss of mandible or maxilla shown.

3.  Resolving all doubt in her favor, the Veteran's jaw 
disability results disfigurement analogous to a scar with 
depressed contour.

(CONTINUED NEXT PAGE)



CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 20 percent for a jaw 
disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.150, Diagnostic Code (DC) 9905 
(2010).

2.  Criteria for a separate compensable rating for facial 
disfigurement have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, Diagnostic Code (DC) 7800 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be 
viewed in relation to its history and the limitation of activity 
imposed by the disabling condition should be emphasized. 38 
C.F.R. § 4.1.  Examination reports are to be interpreted in light 
of the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as to 
which of two disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court 
noted a distinction between an appeal involving the Veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, where, as here, the question 
for consideration is propriety of the initial evaluations 
assigned, evaluation of the medical evidence since the grant of 
service connection and consideration of the appropriateness of 
"staged rating" is required.  See Fenderson, 12 Vet. App. at 
126.

The Veteran is currently rated at 20 percent for her jaw 
disability under 38 U.S.C.A. § 4.150, Diagnostic Code 9905.  
Under this Diagnostic Code, a 20 percent rating is assigned where 
there is 21 to 30 mm of motion of the inter-incisal range of the 
temporomandibular articulation.  A 30 percent rating is for 
indicated when the inter-incisal range of temporomandibular 
articulation is limited to 11 to 20 mm, and a 40 percent rating 
is assigned when the motion is limited to 0 to 10 mm.

A note to Diagnostic Code 9905 states that ranges for limited 
inter-incisal movement shall not be combined with ratings for 
limited lateral excursion; and because a 10 percent rating is the 
highest schedular rating for lateral excursion, it will not be 
discussed in light of the fact that the Veteran is already 
receiving a 20 percent rating for her limitation of 
temporomandibular function.

In this case, the Veteran has had her temporomandibular function 
measured on two occasions during the course of her appeal.  The 
first measurement was submitted in a letter from her private 
dentist, Dr. Toepler, that was received in July 2006.  Dr. 
Toepler indicated that that Veteran's maximum mouth opening was 
24mm.  

The Veteran was also provided with a VA examination in February 
2007 at which she reported constant discomfort (2/10) and 
significant pain on chewing hard substances (9.5/10).  She 
asserted that bite splints had not worked.  The intra-oral 
examination also found that the Veteran had an opening along the 
right central incisors of 24mm.  The examiner indicated that the 
Veteran's dentition was in an excellent state of repair, and he 
found the Veteran to have stable occlusion that did not reflect 
occlusal changes secondary to surgery of the mandible alone.  He 
diagnosed the Veteran with myofascial pain dysfunction.  At the 
examination, it was also found that there was no bone loss of 
mandible, maxilla, or hard palate. 

As such, on both occasions that the Veteran has had her 
temporomandibular articulation measured, she demonstrated 24mm of 
motion.  The Board has reviewed the numerous photographs 
submitted by the Veteran, but finds that the photographs do not 
show that her temporomandibular articulation is limited to a 
greater degree than was shown on examination.  Therefore, a 
rating in excess of the 20 percent that is currently assigned is 
not warranted under Diagnostic Code 9905.

In reaching this conclusion, the Board has considered whether a 
higher disability evaluation is warranted on the basis of 
functional loss due to pain or due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 C.F.R. 
§§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Functional loss contemplates the inability of the body 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance, and must 
be manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40.  In this 
case, the Veteran has argued that he temporomandibular 
functioning causes constant low level pain and significant pain 
when trying to chew hard substances.  The Board has considered 
this factor, but finds that it has not been shown that the pain 
has actually limited the motion to the Veteran's 
temporomandibular articulation to fewer than 21mm.  As such, 
functional limitation does not warrant a rating in excess of the 
20 percent that is currently assigned.

The Board has also considered whether there are any applicable 
alternative diagnostic codes that would be more advantageous to 
the Veteran.  However, Diagnostic Code 9905 is the only 
appropriate diagnostic code for this disability.

Diagnostic Code 9900 contemplates chronic osteomyelitis or 
osteoradionecrosis of the maxilla or mandible; Diagnostic Codes 
9901 and 9902 address loss of the mandible; Diagnostic Codes 9903 
and 9904 concern nonunion and malunion of the mandible, 
respectively; Diagnostic Codes 9906 and 9907 contemplate loss of 
the ramus; Diagnostic Codes 9908 and 9909 address loss of the 
condyloid process; Diagnostic Codes 9910 and 9910 concern loss of 
the hard palate; loss of the maxilla is addressed under 
Diagnostic Codes 9914 and 9915; and, Diagnostic Code 9916 
concerns malunion or nonunion of the maxilla.  The Veteran is not 
shown to have any of these symptoms.  As such, a rating in excess 
of 20 percent is not warranted under any other code.

The Veteran is shown to have loss of several teeth.  Loss of 
teeth is contemplated under Diagnostic Code 9913.  However, 
Diagnostic Code 9913 requires that the tooth loss is the result 
of loss of substance of body of either the maxilla or mandible; 
and in this case the VA examiner specifically found no bone loss.  
As such, a rating in excess of 20 percent is not warranted for 
loss of teeth.

The Veteran has asserted that she has arthritis in her jaw that 
warrants a higher rating.  Arthritis is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003, which directs that degenerative 
arthritis, established by x-rays, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes.  
Only if the limitation of motion is noncompensable will a 
compensable rating be assigned for arthritis.  In this case, the 
Veteran currently receives a 20 percent rating based on 
limitation of motion of her jaw, and thus a rating for arthritis 
is not warranted. 

Therefore, a schedular rating in excess of 20 percent is not 
warranted for the Veteran's jaw disability.

However, consideration has also been given to the Veteran's 
assertion that her jaw disability has resulted in facial 
disfigurement, and that a separate compensable rating should be 
assigned.  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2010).  However, § 
4.14 does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic code 
is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  Esteban 
v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran is receiving a 20 percent disability rating for loss 
of tempromandibular articulation.  The Board therefore finds it 
reasonable to assign a separate compensable evaluation for the 
physical characteristics or disfigurement that the jaw disability 
causes.  Consideration is given to the rating criteria found at 
Diagnostic Code 7800, burns or scars of the head, face, or neck; 
or other disfigurement of the head, face, or neck. 38 C.F.R. § 
4.118. 

Under Diagnostic Code 7800, a 10 percent rating is for 
application when there is one characteristic of disfigurement.  A 
30 percent rating is for application when there is visible or 
palpable tissue loss and either gross distortion or asymmetry of 
one feature or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with two 
or three characteristics of disfigurement. 

Note (1) to Diagnostic Code 7800 defines the eight 
characteristics of disfigurement for purposes of evaluation under 
§ 4.118. They are: (1) a scar five or more inches (13 or more cm) 
in length; (2) a scar at least one-quarter inch (0.6 cm) wide at 
the widest part; (3) surface contour of the scar elevated or 
depressed on palpation; (4) scar adherent to underlying tissue; 
(5) skin hypo- or hyper-pigmented in an area exceeding six square 
inches (39 sq. cm.); (6) skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches (39 sq. cm.); (7) underlying soft tissue missing in an 
area exceeding six square inches (39 sq. cm.); (8) skin indurated 
and inflexible in an area exceeding six square inches (39 sq. 
cm.).  Id.

Consideration has been given to photographs that were submitted 
showing the Veteran before and after her jaw surgery.  There was 
a very slight difference in the Veteran's visible profile, which 
seems to be most noticeable from a profile.  Resolving all doubt 
in her favor, the Board finds that the Veteran's jaw injury has 
resulted in a disfigurement analogous to depressed contour.  The 
remaining characteristics of deformity are clearly not shown, 
however.  There is also no indication of visible or palpable 
tissue loss.  Moreover, despite her own assertions, there is no 
indication that the jaw disability has resulted in gross 
distortion or asymmetry of her chin.  Such is clearly not shown 
by findings of the VA examiner or by the undersigned on review of 
the photographs.

Finally, the Board has considered whether an extraschedular 
rating is warranted, noting that if an exceptional case arises 
where ratings based on the statutory schedules are found to be 
inadequate, consideration of an "extra-schedular" evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or disabilities 
will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that 
the determination of whether a claimant is entitled to an 
extraschedular rating under § 3.321(b) is a three-step inquiry, 
the responsibility for which may be shared among the RO, the 
Board, and the Under Secretary for Benefits or the Director, 
Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 
111 (2008).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  This means that initially there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  If 
the criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is adequate, and no referral is required.  If the 
criteria do not reasonably describe the claimant's disability 
level and symptomatology, a determination must be made whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. § 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  See id. 

In this case, the Veteran argues that her jaw disability has 
impacted her in a negative way in that she has difficulty eating 
in restaurants, has low self esteem, and has a hard time brushing 
certain teeth which she reports has resulted in several cavities.  
She also stated that she was a medic in the military and that she 
has been unable to work as an EMT as a result of her inability to 
open her mouth wide enough to perform CPR.  The Board 
acknowledges that the schedular rating criteria did not entirely 
contemplate the panoply of symptoms reported by the Veteran.  As 
such, the Board must consider whether the Veteran's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms" such that 
referral for extraschedular might be warranted.  In this case, 
the evidence does not show that the Veteran has ever required 
hospitalization for her jaw disability.  Additionally, while the 
Veteran has complained that she cannot work as an EMT because of 
her jaw disability, the Board does not feel that such an 
impairment rises to the level of marked interference with 
employment, as the Veteran acknowledged that she has found an 
alternative career.  
 
Given this conclusion, the Board finds that referral is not 
warranted for extraschedular consideration.

In sum, the Board finds the criteria for compensable evaluation 
for a jaw disability are not met, and the Veteran's claim is 
denied.  

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits and must:  (1) inform the claimant about 
the information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  With respect to service 
connection claims, a section 5103(a) notice should also advise a 
claimant of the criteria for establishing a disability rating and 
effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 486 (2006).  

In this case, the Veteran's claim for service connection for a 
jaw disability was granted.  She then appealed the downstream 
issue of the rating that had been assigned.  Under these 
circumstances, since the original claim was granted, there are no 
further notice requirements under the aforementioned law with 
regard to that issue.  

As to VA's duty to assist, the Board finds that all necessary 
development has been accomplished, and therefore appellate review 
may proceed without prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In this case, the RO obtained VA 
outpatient treatment records, and the Veteran submitted 
statements on her behalf.  There is also no indication that the 
Veteran has received any private treatment, beyond the letter 
sent by a private dentist.  The Veteran was also offered the 
opportunity to testify at a hearing before the Board, but she 
declined.  

The Veteran was also provided with a VA examination (the report 
of which has been associated with the claims file).  There is no 
objective evidence indicating that there has been a material 
change in the severity of the Veteran's jaw disability since the 
2007 VA examination.  The Board finds the VA examination to be 
thorough and adequate upon which to base a decision with regard 
to the Veteran's claim.  The VA examiner personally interviewed 
and examined the Veteran, including eliciting a history from her, 
and provided the information necessary to evaluate her disability 
under the applicable rating criteria.  

VA has satisfied its duties to notify and assist, and additional 
development efforts would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Because VA's duties to notify and assist 
have been met, there is no prejudice to the Veteran in 
adjudicating this appeal.


ORDER

A rating in excess of 20 percent for a jaw disability is denied.

A separate 10 percent disability rating, and no higher, is 
granted for facial disfigurement, subject to the criteria 
governing payment of monetary benefits.


____________________________________________
MICHAEL A. HERMAN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


